Citation Nr: 1117810	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower and upper back injury.  

2.  Entitlement to service connection for a neck injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from February 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file has since been transferred to the RO in Atlanta, Georgia. This case was remanded in April 2010 and now returns to the Board for further appellate review. 

In February 2010 a Travel Board hearing was held before a Veterans Law Judge.  The transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing in February 2010 is no longer on the Board.  The law requires that the Veterans Law Judge who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 (2010).  Therefore, in April 2011 correspondence, the Board offered the Veteran the opportunity to attend a new hearing.  In a letter dated later in April 2011, he indicated that he did not desire another hearing before the Board.  Accordingly, no new hearing will be provided in this matter pursuant to 38 C.F.R. 
§ 20.707 and the Board will make a decision on the appellate record as it currently exists.  

Subsequent to the issuance of the most recent supplemental statement of the case in February 2011, the Veteran submitted additional evidence in the form of medical opinions.  He did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  However, as the Board is herein granting service connection for thoracolumbar spine strain, there is no prejudice to the Veteran in the Board's consideration of the evidence in the first instance.  Additionally, as the Veteran's claim of entitlement to service connection for a neck injury is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that the Veteran's claims had originally been adjudicated as entitlement to service connection for low back, upper back, and neck injuries; however, as the medical evidence reflects that the Veteran's lower back and upper back disorders are diagnosed together as thoracolumbar spine strain, the Board has recharacterized the issues on appeal as shown on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, thoracolumbar spine strain is etiologically related to his military service.  


CONCLUSION OF LAW

Thoracolumbar spine strain was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for thoracolumbar spine strain herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) contain no complaints, treatment, or diagnoses referable to a low or upper back condition.  A November 1977 separation examination indicated that the Veteran's spine and other musculoskeletal system were normal.   

Post-service medical records include a July 2004 diagnosis of lumbar strain and thoracic strain after the Veteran reported pain in the lumbar spine after lifting bags weighing 50-70 pounds.  In August 2004, the Veteran was diagnosed with mechanical back pain.  He reported that he injured his back three weeks prior and had pain across his hips and lower back.  X-rays were essentially normal.  In November 2004, the Veteran was evaluated for thoracic and lumbar pain after a work-related injury.  The physician referenced an August 2004 MRI which revealed concentric bulging disk associated with annular tears at the L5-S1 level without evidence of herniation or spinal stenosis.  There was also facet arthropathy at the L5-S1 level.  A January 2005 functional capacity evaluation and MRI found mild degenerative disc disease with associated annular tears at L5-S1 without evidence of lumbar disc herniation or central spinal stenosis and facet arthropathy involving the L5-S1 level without evidence of foraminal stenosis.  The impression was lumbar pain with myofascial pain, degenerative disk bulge at L5-S1 with annular tears, and facet arthropathy at the L5-S1 levels.  

VA medical records include an October 2004 complaint of pain in the lower and back since the previous July.  In June 2008, the Veteran reported that he has had a history of low back pain since the 1970s and that a motor vehicle accident in 2008 exacerbated that back pain.  A July 2009 X-ray of the lumbar spine revealed normal vertebral alignment and disk spaces were intact.  There was no evidence of spondylolisthesis or spondylolysis.  Facets and SI joints were normal.  An October 2009 primary care note found X-rays of the cervical spine and lumbosacral spine to be negative.  In May 2010 the Veteran reported ongoing back pain since 1977 when he was in service.  He reported that he was told he had slipped a disc in his low back.  He was diagnosed with back pain.  

Social Security Administration (SSA) records include a December 2004 diagnosis of persistent lumbar myofascial pain.  In April 2008, the Veteran was afforded a SSA examination to evaluation his complaints arising from a motor vehicle accident on April 22, 2008.  The assessment was lumbar sprain/strain and thoracic sprain/strain.  An April 2010 X-ray of the back revealed moderate degenerative disc disease at L5-S1 and degenerative anterior osteophytes present at L4-L5, L3-L4, and T11-T12 and degenerative changes in the lower thoracic spine.  There was no evidence of spondylolysis or spondylolisthesis.  The impression was degenerative changes.  SSA records showed that the Veteran continued to complain of increasing pain and stiffness and decreased range of motion.  

In July 2010 the Veteran was afforded a VA spine examination.  During the examination, he reported that he had to march with heavy packs during drills.  The Veteran stated that the drills were extensive and caused his back pain.  He reported that after he left the military he continued to have back pain but did not seek treatment.  He stated that he reinjured his back in a work-related injury around 2004 to 2006 and stated that he sought regular treatment after that accident.  An X-ray of the lumbar spine was normal.  The examination revealed movements that were bizarre and the examiner found the Veteran's complaints of lumbar spine and thoracic spine pain unusual.  The diagnosis was thoracolumbar spine strain.  The examiner opined that it was less likely as not that the current back condition was etiologically related to active military service to include consideration of the Veteran's complaint of pain while in service.  In an addendum, the examiner noted that there was ample evidence in the Veteran's file dating from 2004 onward that showed that the Veteran had back problems and there was no evidence of any problems prior to that time.  The examiner again stated that the Veteran's current lumbar spine condition was less likely as not related to his active military service to include his in-service complaint of pain.  

A March 2011 letter from the Veteran's treating VA physician stated that the Veteran had chronic upper and lower back pain since 1977 after an injury during a physical training test called "Thunder drill."  The physician found that the Veteran did not have back problems prior to that injury.  A CT of the lumbar spine in 2004 showed bulging disks.  The physician opined that the Veteran's chronic back pain was linked to injuries he sustained during training in 1977.  

The Veteran reports that he injured his back during service as a result of injuries sustained in 1977 as well as a result of marching and drilling.  Although the STRs are negative for complaints, treatment, or diagnoses referable to a back condition, the Veteran is nevertheless competent to report that he hurt his back in service and that he had continuing symptoms since that time.  Moreover, there is no evidence to refute his lay assertions.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability).  

The July 2010 examiner's opinion is against service connection.  The examiner reviewed the claims folder, conducted an examination and provided an opinion with a rationale.  In contrast, the March 2011 letter from the Veteran's treating VA physician opined that the Veteran's back condition resulted from an injury incurred while in military service.  In particular, the March 2011 statement considered the Veteran's report of the injury in service and reports of continuing pain thereafter and provided an opinion that the Veteran's current back condition is related to the injury in service.  The July 2010 VA examination does not support a grant of service connection and the March 2011 physician letter avers that the Veteran's current back condition is linked to injuries sustained in service.  Accordingly, the Board finds the evidence to be in equipoise as to whether the Veteran's current back condition, diagnosed as thoracolumbar spine strain, is related to service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for thoracolumbar spine strain is warranted.  38 U.S.C.A. 
5107; §38 C.F.R. § 3.102.  


ORDER

Service connection for thoracolumbar spine strain is granted.


REMAND

The Veteran also seeks service connection for a neck disorder, which he avers resulted from a neck injury during service in 1977.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

STRs include a July 1977 complaint of fullness in the throat during which the Veteran reported that he had a neck injury as a child.  A July 1977 X-ray noted complains of chronic neck pain with an additional report of a neck injury as a child.  The X-ray revealed questionable vertebral tenderness at C3-4.  A November 1977 separation examination marked the Veteran's spine and other musculoskeletal system as normal.  

A November 2004 MRI of the neck found near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7.  The physician noted that this was on a congenital or developmental basis.  In July 2010 the Veteran was afforded a VA spine examination.  The diagnosis was cervical spine strain.  In an addendum, the examiner noted that there was ample evidence in the Veteran's file dating from 2004 onward that showed that the Veteran had neck problems and there was no evidence of any problems prior to that time.  The examiner stated that his previous opinion did not change and stated that the Veteran's current cervical spine condition was less likely as not related to his active military service to include his in-service complaint of pain.  Therefore, as the July 2010 VA examination did not address aggravation, the Veteran should be scheduled for a VA examination with an opinion as to whether his neck condition pre-existed service and if it was aggravated beyond the natural progression of the disease.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

With regard to the Veteran's diagnosis of near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7, which his physician indicated was a congenital or developmental defect, the Board notes that, generally, such a defect is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such defect may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the Veteran's neck disorder, the VA examiner should also offer an opinion as to whether his near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7 was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

Additionally, as the Veteran indicated that he had suffered a neck injury as a child, he should be requested to submit medical records or the necessary information and any authorization forms that would allow VA to obtain medical records pertaining to the evaluation and treatment of any neck condition prior to 1977 as well as any civilian medical records pertaining to such disorder dated from 1977 to the present that are not already of record.  Furthermore, since this claim is being remanded, any updated VA treatment records from the Atlanta, Georgia, VA Medical Center dating from June 2010 to the present should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain treatment records from the Atlanta VA Medical Center dated from June 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran submit the medical records or the necessary information and any authorization forms that would allow VA to obtain medical records pertaining to the evaluation and treatment of any neck condition prior to 1977 as well as any civilian medical records pertaining to such disorder dated from 1977 to the present that are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After associating all outstanding treatment records with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his neck disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify all neck disorders found to be present.  Thereafter, the examiner should offer an opinion on the following: 

For each currently diagnosed neck disorder, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did such disorder clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing neck disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
If there was an increase in severity of the Veteran's neck disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's neck disorder is casually related to any incident of service?

The examiner should also indicate whether the Veteran has a neck disorder that is considered to be a congenital or developmental defect, to include near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7.  If so, the examiner should offer an opinion as to whether it is at least as likely as not that such congenital or developmental defect was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his neck disorder as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence, to include consideration of any evidence received since the issuance of the February 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


